FILED
Appellate Case: 21-3109    Document: 010110640144           United
                                                       Date Filed:  States CourtPage:
                                                                   02/02/2022    of Appeals
                                                                                      1
                                                                      Tenth Circuit

                                                                   February 2, 2022
                     UNITED STATES COURT OF APPEALS
                                                  Christopher M. Wolpert
                                                                     Clerk of Court
                                  TENTH CIRCUIT



  UNITED STATES OF AMERICA,

        Plaintiff - Appelle,                             No. 21-3109
                                                (D.C. Nos. 2:18-CV-02448-JAR,
  v.                                                2:14-CR-20071-JAR-7)
                                                           (D. Kan.)
  JUAN MANUEL LOPEZ-GARCIA,

        Defendant - Appellant.


                          ORDER DENYING CERTIFICATE
                              OF APPEALABILITY


 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.



       This matter is before the court on Juan Manuel Lopez-Garcia’s pro se

 request for a certificate of appealability (“COA”). He seeks a COA so he can

 appeal the denial of his 28 U.S.C. § 2255 motion. See 28 U.S.C. § 2253(c)(1)(B)

 (providing no appeal is allowed from a “final order in a proceeding under section

 2255” unless the movant first obtains a COA). Because he has not “made a

 substantial showing of the denial of a constitutional right,” id. § 2253(c)(2), this

 court denies his request for a COA and dismisses this appeal.

       Following a jury trial, Lopez-Garcia was convicted of conspiring to possess

 with the intent to distribute more than fifty grams of methamphetamine and of
Appellate Case: 21-3109   Document: 010110640144       Date Filed: 02/02/2022    Page: 2



 possessing firearms as an illegal alien. The trial court sentenced Lopez-Garcia to

 a life term on the conspiracy count and ten years’ imprisonment on the firearms

 conviction. On appeal, Lopez-Garcia challenged the reasonableness of his

 sentences, but this court affirmed. See generally United States v. Lopez-Garcia,

 713 F. App’x 785 (10th Cir. 2017). Thereafter, Lopez-Garcia filed the instant

 § 2255 motion, raising numerous challenges to his convictions and sentences.

       In an exceedingly comprehensive and well-stated order, the district court

 denied Lopez-Garcia’s request for collateral relief. The district court concluded

 the majority of the issues raised in Lopez-Garcia’s § 2255 motion were

 procedurally barred because he did not raise them on direct appeal. Nevertheless,

 the district court thoroughly examined each of the issues and concluded they

 failed on the merits. As to the claims raised by Lopez-Garcia that were not

 subject to procedural bar—his claims of ineffective assistance of counsel—the

 district court concluded that, with the exception of a single claim, all were so

 lacking in supporting facts that they failed to state a viable claim. See United

 States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994). Finally, the district court

 concluded that Lopez-Garcia’s claim that his appellate counsel should have raised

 claims of ineffective assistance of trial counsel on direct appeal was supported by

 sufficient factual averments. It concluded the claim failed, however, because this

 court’s precedents make clear that almost all such claims should be raised in

 collateral proceedings. See United States v. Galloway, 56 F.3d 1239, 1240 (10th

                                          -2-
Appellate Case: 21-3109    Document: 010110640144       Date Filed: 02/02/2022    Page: 3



 Cir. 1995) (“Ineffective assistance of counsel claims should be brought in

 collateral proceedings, not on direct appeal. Such claims brought on direct appeal

 are presumptively dismissible, and virtually all will be dismissed.”); Fairchild v.

 Trammell, 784 F.3d 702, 715 (10th Cir. 2015) (“To prevail on a claim of

 ineffective assistance of appellate counsel, a defendant must establish that

 counsel was objectively unreasonable in failing to raise or properly present a

 claim on direct appeal, and that there is a reasonable probability that, but for this

 unreasonable failure, the claim would have resulted in relief on direct appeal.”).

       Lopez-Garcia seeks a COA so he can appeal the district court’s resolution

 of his § 2255 motion. The granting of a COA is a jurisdictional prerequisite to an

 appeal from the denial of a § 2255 motion. Miller-El v. Cockrell, 537 U.S. 322,

 336 (2003). To be entitled to a COA, Lopez-Garcia must make “a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That is,

 he must demonstrate “reasonable jurists could debate whether (or, for that matter,

 agree that) the petition should have been resolved in a different manner or that the

 issues presented were adequate to deserve encouragement to proceed further.” Id.

 (quotations omitted). In evaluating whether he has satisfied this burden, we

 undertake “a preliminary, though not definitive, consideration of the [legal]

 framework” applicable to each of his claims. Id. at 338. Although he need not

 demonstrate his appeal will succeed to be entitled to a COA, he must “prove




                                           -3-
Appellate Case: 21-3109   Document: 010110640144       Date Filed: 02/02/2022    Page: 4



 something more than the absence of frivolity or the existence of mere good faith.”

 Id.

       Having undertaken a review of Lopez-Garcia’s appellate filings, the district

 court’s order, and the entire record before this court pursuant to the framework

 set out by the Supreme Court in Miller-El, we conclude Lopez-Garcia is not

 entitled to a COA. In so concluding, this court has nothing to add to the district

 court’s cogent, thorough order denying Lopez-Garcia’s § 2255 motion.

 Accordingly Lopez-Garcia’s request for a COA is DENIED and this appeal is

 DISMISSED.

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge




                                          -4-